Citation Nr: 1041556	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  10-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason of 
the need for the aid and attendance of another person or by 
reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for entitlement to special monthly compensation 
on account of the need for aid and attendance or housebound 
status.

The Board notes that on the May 2010 VA Form 9, the Veteran 
requested a Travel Board hearing before a member of the Board and 
he was scheduled for a hearing before a decision review officer 
(DRO) in September 2010.  However, in correspondence received in 
August 2010, the Veteran, through his representative, canceled 
the September 2010 hearing.  Further, in the August 2010 VA Form 
646, the Veteran, through his representative, indicated that he 
wished to withdraw his request for a hearing before a DRO and his 
request for a Travel Board hearing.

The issue of entitlement to a finding of clear and 
unmistakable error (CUE) in a January 23, 1953 rating 
action has been raised by the representative, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record indicates that the Veteran's service-
connected disabilities do not render him in need of the regular 
aid and attendance of another person; nor is he bedridden or 
housebound due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of SMC by reason of the need for the 
aid and attendance of another person or by reason of being 
housebound have not been met.  38 U.S.C.A. § 1114(l), (s) (West 
2002); 38 C.F.R. §§ 3.350(b)(3) & (4), (i), 3.352(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In an October 2008 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
SMC based on the need for aid and attendance or for being 
housebound, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  An undated letter also advised the Veteran of 
how the VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such.  The 
case was last readjudicated in April 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the report of a VA 
Examination for Housebound Status or Permanent Need for Regular 
Aid and Attendance (VA Form 21-2680), VA treatment reports, and 
private treatment reports.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by submitting evidence and argument.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

SMC at the aid and attendance rate is payable when a veteran, due 
to service-connected disability, has suffered the anatomical loss 
or loss of use of both feet or one hand and one foot, or is blind 
in both eyes, with 5/200 visual acuity or less, or is permanently 
bedridden or with such significant disabilities as to be in need 
of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2010).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2010), the criteria 
for determining that a veteran is so helpless as to be in need of 
regular aid and attendance, including a determination that he is 
permanently bedridden, are contained in 38 C.F.R. § 3.352(a) 
(2010).  That regulation provides that the following will be 
accorded consideration in determining the need for regular aid 
and attendance: inability of a claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect him from hazards or dangers 
incident to his daily environment.

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal functions 
which the Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only necessary 
that the evidence establish that he is so helpless as to need 
regular aid and attendance, not that there is a constant need.  
38 C.F.R. § 3.352(a) (2010); Turco v. Brown, 9 Vet. App. 222 
(1996).  It is logical to infer, however, a threshold requirement 
that "at least one of the enumerated factors be present."  Turco, 
9 Vet. App. at 224.  "Bedridden" will be that condition which, by 
virtue of its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a doctor has prescribed rest in bed for a 
greater or lesser part of the day to promote convalescence or 
cure is insufficient.  38 C.F.R. § 3.352(a) (2010).

In addition, SMC at the housebound rate is payable when a veteran 
has a single service-connected disability rated 100 percent and 
(1) has additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct from 
the 100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected disability 
or disabilities.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2010).  The requirement of 38 U.S.C.A. § 1114(s)(2) is 
met when a veteran is substantially confined as a direct result 
of service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.350(i)(2) (2010).

Considering the evidence of record in light of the pertinent 
legal authority, the Board finds that the criteria for the 
payment of SMC based on the need for the regular aid and 
attendance of another person or housebound status are not met.

In this case, during the time period relevant to this appeal, 
service connection has been in effect for a gunshot wound of the 
right hand with degenerative joint disease (rated as 70 percent 
disabling) and a scar of the right hand (rated as 10 percent 
disabling).  Additionally, he is in receipt of a total disability 
rating based on individual unemployability (TDIU) and entitlement 
to SMC on account of loss of use of one hand.

Initially, the Board notes that the evidence of record does not 
show that the Veteran's service-connected disabilities have 
caused the anatomical loss or loss of use of both feet or one 
hand and one foot, or blindness in both eyes.  While the record 
does show that the Veteran is visually impaired and he has been 
noted to be legally blind, the evidence does not indicate that 
such condition is the result of a service-connected disability.  
Additionally, while, as noted above, the Veteran's is service-
connected for a gunshot wound with degenerative joint disease and 
a scar of the right hand, he does not also have anatomical loss 
or loss of use of one foot.  

Consequently, the Veteran can only establish entitlement to SMC 
under 38 U.S.C.A. § 1114(l) by showing that his service-connected 
disabilities cause him to be permanently bedridden or so helpless 
as to be in need of regular aid and attendance under the criteria 
of 38 C.F.R. § 3.352(a).  Based on its review of the record, the 
Board concludes that the criteria have not been met.

Here, the medical evidence does not reflect that the Veteran's 
service-connected disabilities have rendered him unable to dress 
or undress himself, to keep himself ordinarily clean and 
presentable, to feed himself, to attend to the wants or nature, 
or that his service-connected disabilities require the need of 
adjustment of any special prosthetic or orthopedic appliance or 
result in other incapacity that requires care or assistance on a 
regular basis to protect him from hazards or dangers incident to 
his daily environment.  The Board notes that the evidence of 
record, including a January 2008 Aid and Attendance statement 
from a physician, a VA Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance (VA Form 21-2680) 
received by the RO in October 2008, and recent VA treatment 
records, indicate that the Veteran does require aid and 
attendance.  However, the evidence indicates that the Veteran 
requires an aid due to his nonservice-connected disabilities, 
including legal blindness, coronary artery disease, status post 
cerebrovascular accident, diabetes mellitus, and chronic pain.  
The medical evidence also does not reflect that the Veteran has a 
condition which, through its essential character, actually 
requires that he remain in bed.  Hence, the Board finds that the 
medical evidence reflects that the Veteran's service-connected 
disabilities do not cause him to be permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  
Consequently, the criteria for SMC based on the need for the 
regular aid and attendance of another person are not met.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Moreover, with regards to entitlement to SMC on the basis of 
being housebound, the Veteran is service-connected for a gunshot 
wound of the right hand with degenerative joint disease, rated as 
70 percent disabling, and a scar of the right hand, rated as 10 
percent disabling.  Additionally, the Veteran was granted a TDIU 
and entitlement to SMC on account of loss of use of one hand.  
Thus, he does not have a single service-connected disability 
rated 100 percent disabling with additional service-connected 
disability or disabilities independently ratable at 60 percent or 
more.  Further, there is no evidence that the Veteran is 
permanently and substantially confined as a direct result of 
service-connected disabilities to his dwelling and the immediate 
premises.  Consequently, the criteria for SMC based on 
housebound status, likewise, are not met.  38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).

In summary, the Veteran is not housebound due to service-
connected disabilities, and although he requires regular aid and 
attendance, the record does not support a conclusion that the 
reason for that level of disability is, in fact, due to his 
service-connected disabilities.  Therefore, the preponderance of 
the evidence of record is against the Veteran's claim for 
entitlement to SMC by reason of the need for aid and attendance 
of another person or by reason of being housebound, and his claim 
must be denied. 

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to SMC by reason of the need for the aid and 
attendance of another person or by reason of being housebound is 
denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


